702 S.E.2d 492 (2010)
STATE of North Carolina
v.
Freddie Junior BARE.
No. 297P09.
Supreme Court of North Carolina.
October 7, 2010.
Mary M. Reece, Smithfield, for Freddie Junior Bare.
Catherine M. Kayser, Assistant Attorney General, for State.
Prior report: 197 N.C.App. 461, 677 S.E.2d 518.

ORDER
Upon consideration of the petition filed on the 20th of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."